Exhibit 10.2

 

SCHOLASTIC CORPORATION
2013 EXECUTIVE PERFORMANCE INCENTIVE PLAN

 

1.        Purpose

 

The purpose of this Plan is to attract, retain, and motivate key employees by
providing annual cash performance awards to designated key employees of the
Company and its Affiliates. This Plan is intended to establish a clear link
between performance and the level of awards paid to such designated key
employees with a focus on overall corporate growth and performance as well as on
group, divisional or unit growth and performance. This Plan is effective as of
July 17, 2013, subject to approval by the stockholders of the Company entitled
to vote thereon in accordance with the laws of the State of Delaware.

 

2.        Definitions

 

Unless the context otherwise requires, the words which follow shall have the
following meaning:

 

(a)        “Affiliate”—shall mean each corporation that is a member of the
Company’s affiliated group, within the meaning of Code Section 1504 (without
regard to Code Section 1504(b)) other than any subsidiary of the Company that is
itself a publicly held corporation, and subsidiaries of such public corporation,
as such term is defined in Code Section 162(m) and the Treasury regulations
issued thereunder.

 

(b)        “Award”—shall mean the total annual Performance Award as determined
under the Plan.

 

(c)        “Board”—shall mean the Board of Directors of the Company.

 

(d)        “Change in Control of the Company”—shall have the meaning set forth
in the Participant’s employment agreement (if any) or other written agreement
with the Company or an Affiliate with respect to the Plan. If a Participant does
not have an employment agreement or other written agreement which defines Change
in Control, the provisions of the Plan with respect to a Change in Control shall
not apply to such Participant.

 

(e)        “Code”—shall mean the Internal Revenue Code of 1986, as amended, and
any successor thereto.

 

(f)        “Code Section 162(m)”—shall mean the exception for performance-based
compensation under Section 162(m) of the Code or any successor section and the
Treasury regulations promulgated thereunder.

 



(g)        “Company”—shall mean Scholastic Corporation and any successor by
merger, consolidation or otherwise.

 

(h)        “Committee”—shall mean the Human Resources and Compensation Committee
of the Board (or subcommittee thereof) or such other Committee of the Board that
is appointed by the Board all of whose members shall be “outside directors,” as
defined under Code Section 162(m).

 

(i)        “Individual Target Award”—shall mean the targeted performance award
for a Plan Year specified by the Committee as provided in Section 5 hereof.

 

(j)        “Participant”—shall mean an employee of the Company or any of its
Affiliates selected, in accordance with Section 4 hereof, to be eligible to
receive an Award in accordance with this Plan.

 

(k)       “Performance Award”—shall mean the amount paid or payable under
Section 6 hereof.

 

(l)        “Plan”—shall mean this Scholastic Corporation 2013 Executive
Performance Incentive Plan.

 

(m)      “Plan Year”—shall mean the fiscal year of the Company.

 

3.        Administration and Interpretation of the Plan

 

The Plan shall be administered by the Committee. The Committee shall have the
exclusive authority and responsibility to: (i) interpret the Plan; (ii) approve
the designation of eligible Participants; (iii) set the performance criteria for
Awards within the Plan guidelines; (iv) certify attainment of performance goals
and other material terms; (v) reduce Awards as provided herein; (vi) authorize
the payment of all benefits and expenses of the Plan as they become payable
under the Plan; (vii) adopt, amend and rescind rules and regulations relating to
the Plan; and (viii) make all other determinations and take all other actions
necessary or desirable for the Plan’s administration, including, without
limitation, correcting any defect, supplying any omission or reconciling any
inconsistency in this Plan in the manner and to the extent it shall deem
necessary to carry this Plan into effect, but only to the extent any such action
would be permitted under Code Section 162(m).

 

Decisions of the Committee shall be made by a majority of its members. All
decisions of the Committee on any question concerning the selection of
Participants and the interpretation and administration of the Plan shall be
final, conclusive, and binding upon all parties. The Committee may rely on
information, and consider recommendations, provided by the Board or the senior
management of the Company. The Plan is intended to comply with

2



Code Section 162(m), and all provisions contained herein shall be limited,
construed, and interpreted in a manner to so comply.

 

4.        Eligibility and Participation

 

(a)        For each Plan Year, the Committee shall select, in its discretion,
key employees of the Company or any of its Affiliates who are to participate in
the Plan.

 

(b)        No person shall be entitled to any Award under this Plan for any Plan
Year unless he or she is so designated as a Participant for that Plan Year. The
Committee may add to or delete individuals from the list of designated
Participants at any time and from time to time, in its sole discretion, subject
to any limitations required to comply with Code Section 162(m).

 

5.        Individual Target Award

 

For each Participant for each Plan Year, the Committee may specify a targeted
performance award. The Individual Target Award may be expressed, at the
Committee’s discretion, as a fixed dollar amount, a percentage of base pay or
total pay (excluding payments made under this Plan), or an amount determined
pursuant to an objective formula or standard. Establishment of an Individual
Target Award for an employee for a Plan Year shall not imply or require that the
same level of Individual Target Award (if any such award is established by the
Committee for the relevant employee) be set for any subsequent Plan Year. At the
time the Performance Goals are established (as provided in subsection 6.2
below), the Committee shall prescribe a formula to determine the percentages
(which may be greater than one-hundred percent (100%)) of the Individual Target
Award which may be payable based upon the degree of attainment of the
Performance Goals during the Plan Year. Notwithstanding anything else herein,
the Committee may, in its sole discretion, elect to pay a Participant an amount
that is less than the Participant’s Individual Target Award (or attained
percentage thereof) regardless of the degree of attainment of the Performance
Goals; provided that no such discretion to reduce an Award earned based on
achievement of the applicable Performance Goals shall be permitted for the Plan
Year in which a Change in Control of the Company occurs, or during such Plan
Year with regard to the prior Plan Year if the Awards for the prior Plan Year
have been earned but have not been paid by the time of the Change in Control of
the Company, with regard to individuals who were Participants at the time of the
Change in Control of the Company; and further provided that no such discretion
to reduce an Award otherwise payable to a Participant shall result in an
increase in an Award payable to another Participant.

3



6.        Performance Award Program

 

6.1        PERFORMANCE AWARDS. Subject to Section 7 herein, each Participant is
eligible to receive up to the achieved percentage of their Individual Target
Award for such Plan Year (or, subject to Section 5, such lesser amount as
determined by the Committee in its sole discretion) based upon the attainment of
the objective Performance Goals established pursuant to subsection 6.2 and the
formula or standard established pursuant to Section 5. Except as specifically
provided in Section 7, no Performance Award shall be paid to a Participant for a
Plan Year unless the minimum Performance Goals for such Plan Year are attained.

 

6.2        OBJECTIVE PERFORMANCE GOALS, FORMULAE OR STANDARDS (THE “PERFORMANCE
GOALS”). The Committee shall establish the objective performance goals, formulae
or standards and the Individual Target Award applicable to each Participant or
class of Participants for a Plan Year in writing prior to the beginning of such
Plan Year or at such later date as permitted under Code Section 162(m) and while
the outcome of the Performance Goals are substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Code Section 162(m), provisions for disregarding (or adjusting for) changes in
accounting methods, corporate transactions (including, without limitation,
dispositions and acquisitions) and other similar type events or circumstances.
To the extent any such provision would create impermissible discretion under
Code Section 162(m) or otherwise violate Code Section 162(m), such provision
shall be of no force or effect. These Performance Goals shall be based on one or
more of the following criteria with regard to the Company or any of its
Affiliates (or a group, division, operational unit or administrative department
of the Company or any of its Affiliates): (i) earnings per share or the
attainment of a specified percentage increase in earnings per share or earnings
per share from continuing operations; (ii) performance measured by revenues, net
profit, net income, operating income or any combination of any or all of the
foregoing (any or all of which may be measured without regard to extraordinary
items); (iii) the attainment of a certain level of, reduction of, or other
specified objectives with regard to limiting the level of or increase in, all or
a portion of controllable expenses or costs or other expenses or costs; (iv) the
attainment of certain target levels of, or a specified percentage increase in,
revenues, income before income taxes and extraordinary items, net income,
earnings before income tax, earnings before interest, taxes, depreciation and
amortization, or a combination of any or all of the foregoing; (v) the
attainment of certain target levels of, or a percentage increase in, after-tax
or pre-tax profits including, without limitation, that attributable to
continuing and/or other operations; (vi) the attainment of certain target levels
in the fair market value of the shares of the Company’s common stock; (vii) the
growth in the value of an investment in the Company’s common stock assuming the
reinvestment of dividends; (viii) the attainment of certain target levels of, or
a specified increase in, return on capital employed or return on invested
capital; (ix) the attainment of certain target levels of, or a percentage
increase in, after-tax or pre-tax return on stockholders’ equity; (x) the
attainment of certain target levels

4



of, or a specified increase in, economic value added targets based on a cash
flow return on investment formula; (xi) the attainment of certain target levels
of, or a specified increase in, free or operational cash flow; and (xii) the
achievement of a certain level of, reduction of, or other specified objectives
with regard to limiting the level of increase in, all or a portion of the
Company’s bank debt or other long-term or short-term public or private debt or
other similar financial obligations of the Company, which may be calculated net
of such cash balances and/or other offsets and adjustments as may be established
by the Committee. For purposes of items (ii) and (iv) above, “extraordinary
items” shall mean all items of gain, loss or expense for the Plan Year
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to a corporate transaction (including, without limitation, a
disposition or acquisition) or related to a change in accounting principle, all
as determined in accordance with standards as defined by the Financial
Accounting Standards Board’s Accounting Standards Codification Topic 225-20.

 

In addition, such Performance Goals may be based upon the attainment of
specified levels of Company or any of its Affiliates (or a group, division,
operational unit or administrative department of the Company or any of its
Affiliates) performance under one or more of the measures described above
relative to the performance of other corporations. To the extent permitted under
Code Section 162(m), but only to the extent permitted under Code Section 162(m)
(including, without limitation, compliance with any requirements for stockholder
approval), the Committee may: (i) designate additional business criteria on
which the Performance Goals may be based or (ii) adjust, modify or amend the
aforementioned business criteria.

 

6.3        COMMITTEE CERTIFICATION. Performance Awards shall not be paid before
the Committee certifies in writing that the Performance Goals specified pursuant
to subsection 6.2 have been satisfied. Notwithstanding the forgoing, the
Committee may, in its sole and absolute discretion, permit the payment of
Performance Awards with respect to a Plan Year in the case of death or
“disability” of the Participant (within the meaning of Code Section 409A) or, to
the extent provided in Section 7.3 of the Plan, Change in Control of the Company
during such Plan Year without regard to actual achievement of the Performance
Goals and whether or not payment of such Awards would be deductible; provided,
however, that this provision shall be of no force or effect to the extent Awards
made under the Plan would fail to be qualified performance-based compensation
under Code Section 162(m)(4)(C) and Treasury regulations issued thereunder
regardless of payment. The Committee may not use its discretion to increase a
Performance Award that would otherwise be payable upon attainment of the
Performance Goals. The Committee shall use its best efforts to make a
determination with regard to satisfaction of the Performance Goals as soon as
practicable after the end of each Plan Year.

5



7.        Time of Payment

 

7.1        GENERAL. Except as otherwise provided in this Section 7, Awards shall
be paid no later than two and one-half 2½ months following the Plan Year in
which they are earned subject to the Participant’s continued active employment
with the Company or any of its Affiliates on the payment date.

 

7.2        DISABILITY AND DEATH. The Committee, in its sole discretion, may
waive the requirement of continued active employment on the payment date in the
event that during the Plan Year to which the Performance Award relates the
Participant experiences a termination of employment due to death or disability.

 

7.3        CHANGE IN CONTROL. In the event of a Change in Control of the Company
during the Plan Year to which an Award relates, the Committee may, in its
discretion, pay upon the consummation of such transaction a pro-rata portion
(through the date of the Change in Control of the Company) of the Performance
Award for such Plan Year at 100% of the Individual Target Award. Any such
immediate pro-rata payment shall reduce any other Award made for such Plan Year
under this Plan to the Participant by the amount of the pro-rata payment.

 

7.4        DEFERRAL ELECTION. A Participant may elect to defer payment of an
Award pursuant to a written agreement executed on or before the date that is six
months before the end of the Plan Year to which the Performance Award relates in
accordance with any deferred compensation program in effect applicable to such
Participant and in compliance with the requirements of Code Section 409A. Any
Performance Award deferred by a Participant shall be subject to the provisions
of the Company’s Management Stock Purchase Plan or any successor plan. The
Participant shall have no right to receive payment of any deferred Award prior
to the attainment of the Performance Goals for the Plan Year to which the Award
relates and certification of such attainment by the Committee and until the
Participant has a right to receive such amount under the terms of the applicable
deferred compensation program.

 

8.        Non-Assignability

 

No Award under this Plan nor any right or benefit under this Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance,
garnishment, execution or levy of any kind or charge, and any attempt to
anticipate, alienate, sell, assign, pledge, encumber and, to the extent
permitted by applicable law, charge, garnish, execute upon or levy upon the same
shall be void and shall not be recognized or given effect by the Company.

6



9.        No Right to Employment

 

Nothing in the Plan or in any notice of award pursuant to the Plan shall confer
upon any person the right to continue in the employment of the Company or any of
its Affiliates or affect the right of the Company or any of its Affiliates to
terminate the employment of any Participant.

 

10.       Amendment or Termination

 

The Board (or a duly authorized committee thereof) may, in its sole and absolute
discretion, amend, suspend or terminate the Plan or adopt a new plan in place of
this Plan at any time; provided, that no such amendment shall, without the prior
approval of the stockholders of the Company entitled to vote thereon in
accordance with the laws of the State of Delaware to the extent required under
Code Section 162(m): (i) materially alter the Performance Goals as set forth in
subsection 6.2; (ii) change the class of eligible employees set forth in Section
4(a); or (iii) implement any change to a provision of the Plan requiring
stockholder approval in order for the Plan to continue to comply with the
requirements of Code Section 162(m). Furthermore, no amendment, suspension, or
termination shall, without the consent of the Participant, alter or impair a
Participant’s right to receive payment of an Award for a Plan Year otherwise
payable hereunder.

 

11.       Severability

 

In the event that any one or more of the provisions contained in the Plan shall,
for any reason, be held to be invalid, illegal or unenforceable, in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of the Plan and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions had never been contained therein.

 

12.       Withholding

 

The Company shall have the right to make such provisions as it deems necessary
or appropriate to satisfy any obligations it may have to withhold federal,
state, or local income or other taxes incurred by reason of payments pursuant to
the Plan.

 

13.       Sections 162(m) and 409A

 

It is intended that the Plan be administered in compliance with Code Section
162(m) so that the Awards paid under the Plan to Participants who are or may
become subject to Code Section 162(m) will be treated as qualified
performance-based compensation under Code Section 162(m)(4)(C). If any provision
of the Plan does not comply with the

7



requirements of Code Section 162(m), then the Committee may construe or amend
such provision to the extent necessary to conform to such requirements.

 

It is intended that the Awards granted under the Plan shall be exempt from, or
in compliance with, Code Section 409A. In the event any of the Awards issued
under the Plan are subject to Code Section 409A, it is intended that no payment
or entitlement pursuant to this Plan will give rise to any adverse tax
consequences to a Participant under Code Section 409A. The Plan shall be
interpreted to that end and, consistent with that objective and notwithstanding
any provision herein to the contrary, the Company may unilaterally take any
action it deems necessary or desirable to amend any provision herein to avoid
the application of or excise tax under Code Section 409A provided that such
action is consistent with the requirements of Code Section 162(m). Neither the
Company nor its Affiliates, nor their current employees, officers, directors,
representatives or agents shall have any liability to any current or former
Participant with respect to any accelerated taxation, additional taxes,
penalties or interest for which any current or former Participant may become
liable in the event that any amounts payable under the Plan are determined to
violate Section 409A.

 

14.       Governing Law

 

This Plan and any amendments thereto shall be construed, administered, and
governed in all respects in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable principles
of conflict of laws).

8